Exhibit 10.1

AMENDMENT TO OFFER LETTER

This Amendment effective as of February 6, 2019, amends the Offer Letter dated
May 12, 2015 (the “Original Offer Letter”) between you and Versartis, Inc. (now
known as Aravive, Inc, the “Company”). The Original Letter as amended by this
Amendment being referred to as (the “Amended Offer Letter”). Capitalized terms
used herein without definition shall have the meanings assigned in the Original
Offer Letter.

WHEREAS, you were retained under the Original Offer Letter by the Company to
serve as its Chief Executive Officer; and

WHEREAS, the Company desires to amend certain severance benefits set forth in
the Original Offer Letter.

1. Section 7(a) of the Original Letter is hereby deleted in its entirety and
replaced with the following revised Section 7(a):

“7. Severance Benefits.

(a) Termination For Any Reason Other Than Cause Or Permanent Disability Not In
Connection With A Change of Control. If the Company terminates your employment
for any reason other than Cause or Permanent Disability (both as defined herein)
and a Separation occurs, and the Separation is not in connection with a Change
of Control, then you will be entitled to the benefits described in Sections 7
(i)-(iv) below; provided that you also (i) return all Company property and
confidential information in your possession on or within seven (7) days of the
Separation; and (ii) immediately resign as a member of the Boards of Directors
of the Company and all of its subsidiaries, to the extent applicable, effective
as of the Separation; and (iii) on or within sixty (60) days after the
Separation execute a general release of all known and unknown claims that you
may have against the Company or persons affiliated with the Company in the form
prescribed by the Company, without alterations, and you allow such release to
become fully effective.

(i) Salary Continuation. The Company will continue to pay your base salary for a
period of twelve (12) months after your Separation, less required deductions and
withholdings. Your base salary will be paid at the rate in effect at the time of
your Separation and in accordance with the Company’s standard payroll
procedures. The salary continuation payments will commence within thirty
(30) days after the Release Deadline and, once they commence, will be
retroactive to the date of your Separation. The salary continuation payments
will end when you commence new employment or substantial self-employment and you
agree to inform the Company immediately in such event.

(ii) COBRA. If you elect to continue your health insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) following your
Separation, then the Company will pay the same portion of your monthly premium
under COBRA as it pays for active employees until the earliest of: (i) the close
of the eighteen-month period following your Separation, (ii) the expiration of
your continuation coverage under COBRA; or (iii) the date when you commence new
employment or substantial self-employment and you agree to inform the Company
immediately in such event.

(iii) Accelerated Vesting. If vesting does not accelerate under Section 6, then
the Company will accelerate the vesting of the number of shares subject to the
Option and RSU that would have vested in the twelve (12) month period after your
Separation.

(iv) Exercise of Option. The Company will extend the exercise period for any
vested shares subject to the Option such that you would be able to exercise any
such vested shares for a period of twelve months after your Separation.

2. Severability. The provisions of this Amendment are severable and if any part
or it is found to be unenforceable the other paragraphs shall remain fully valid
and enforceable.



--------------------------------------------------------------------------------

3. No Other Amendments; Confirmation. All other terms of the Original Offer
Letter shall remain in full force and effect. The Original Offer Letter
Agreement, as amended by this Amendment, constitutes the entire agreement
between the parties with respect to the subject matter thereof.

4. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but both of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the
Original Offer Letter to be duly executed as of the day and year first above
written.

 

ARAVIVE, INC. By:  

/s/ Vinay Shah

Name:   Vinay Shah Title:   Chief Financial Officer

/s/ Jay Shepard

JAY SHEPARD